UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07237) Exact name of registrant as specified in charter:	Putnam Investment Funds Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	April 30, 2014 Date of reporting period:	January 31, 2014 Item 1. Schedule of Investments: Putnam Capital Opportunities Fund The fund's portfolio 1/31/14 (Unaudited) COMMON STOCKS (99.1%) (a) Shares Value Aerospace and defense (1.5%) Engility Holdings, Inc. (NON) 91,700 $3,513,027 Orbital Sciences Corp. (NON) 107,300 2,623,485 Airlines (4.2%) Alaska Air Group, Inc. 46,500 3,676,755 Allegiant Travel Co. 20,000 1,821,400 JetBlue Airways Corp. (NON) (S) 436,000 3,819,360 Republic Airways Holdings, Inc. (NON) 352,600 3,459,006 Spirit Airlines, Inc. (NON) 100,900 4,732,210 Auto components (3.0%) Autoliv, Inc. (Sweden) (S) 25,003 2,267,022 BorgWarner, Inc. 38,446 2,064,550 Lear Corp. 53,600 3,876,888 TRW Automotive Holdings Corp. (NON) 59,200 4,389,680 Biotechnology (0.7%) Myriad Genetics, Inc. (NON) (S) 102,000 2,818,260 Capital markets (3.2%) AllianceBernstein Holding LP (Partnership shares) 160,800 3,592,272 E*Trade Financial Corp. (NON) 52,800 1,057,056 Janus Capital Group, Inc. (S) 338,400 3,719,016 Waddell & Reed Financial, Inc. Class A 78,722 5,102,760 Chemicals (1.0%) Koppers Holdings, Inc. 29,600 1,169,200 Methanex Corp. (Canada) 49,159 2,945,607 Commercial banks (6.9%) Associated Banc-Corp. (S) 129,400 2,131,218 Bancorp, Inc. (The) (NON) 234,786 4,472,673 Comerica, Inc. 99,400 4,552,520 East West Bancorp, Inc. 120,532 4,033,001 First Citizens BancShares, Inc. Class A 9,944 2,200,011 Huntington Bancshares, Inc. 411,400 3,731,398 OFG Bancorp (Puerto Rico) (S) 397,800 5,799,924 Popular, Inc. (Puerto Rico) (NON) 72,660 1,918,224 Commercial services and supplies (0.7%) ACCO Brands Corp. (NON) (S) 491,200 2,853,872 Communications equipment (1.9%) Brocade Communications Systems, Inc. (NON) 596,000 5,566,640 Polycom, Inc. (NON) (S) 214,354 2,557,243 Construction and engineering (0.9%) Jacobs Engineering Group, Inc. (NON) 65,200 3,958,292 Consumer finance (0.7%) Nelnet, Inc. Class A 83,100 3,095,475 Containers and packaging (1.6%) Owens-Illinois, Inc. (NON) 70,600 2,262,024 Rock-Tenn Co. Class A 43,500 4,414,380 Diversified consumer services (5.2%) Apollo Education Group, Inc. Class A (NON) 165,000 5,327,850 DeVry Education Group, Inc. (S) 99,000 3,577,860 H&R Block, Inc. 134,826 4,098,710 ITT Educational Services, Inc. (NON) (S) 98,000 2,881,200 Strayer Education, Inc. (NON) (S) 175,700 6,142,472 Electronic equipment, instruments, and components (1.8%) Arrow Electronics, Inc. (NON) 80,700 4,146,366 Avnet, Inc. 71,900 2,952,933 Insight Enterprises, Inc. (NON) 29,832 629,455 Energy equipment and services (4.5%) Atwood Oceanics, Inc. (NON) (S) 41,300 1,957,620 Helmerich & Payne, Inc. 40,600 3,574,424 Key Energy Services, Inc. (NON) (S) 236,258 1,722,321 Nabors Industries, Ltd. 233,700 3,991,596 Oil States International, Inc. (NON) 23,451 2,203,221 Patterson-UTI Energy, Inc. 117,400 3,016,006 Superior Energy Services, Inc. (NON) 107,000 2,529,480 Food and staples retail (0.2%) Spartan Stores, Inc. 43,427 981,016 Gas utilities (1.1%) Atmos Energy Corp. 57,600 2,765,376 UGI Corp. 46,200 2,004,618 Health-care equipment and supplies (3.8%) CareFusion Corp. (NON) 107,500 4,382,775 Greatbatch, Inc. (NON) 85,900 3,651,609 PhotoMedex, Inc. (NON) (S) 87,700 1,219,907 ResMed, Inc. (S) 90,300 3,937,983 Thoratec Corp. (NON) 74,870 2,615,958 Health-care providers and services (7.2%) Bio-Reference Labs, Inc. (NON) (S) 151,900 4,084,591 Chemed Corp. (S) 40,000 3,156,800 Ensign Group, Inc. (The) 68,100 2,854,752 Hanger, Inc. (NON) 68,900 2,329,509 Laboratory Corp. of America Holdings (NON) 47,000 4,222,010 Mednax, Inc. (NON) 65,000 3,616,600 Owens & Minor, Inc. 64,400 2,230,816 Patterson Cos., Inc. (S) 91,300 3,648,348 Select Medical Holdings Corp. 396,800 4,285,440 Hotels, restaurants, and leisure (1.7%) Cheesecake Factory, Inc. (The) (S) 77,304 3,443,120 International Game Technology 247,000 3,564,210 Household durables (0.9%) PulteGroup, Inc. 185,700 3,773,424 Household products (0.6%) Energizer Holdings, Inc. 24,900 2,353,050 Insurance (4.8%) Aspen Insurance Holdings, Ltd. 51,975 2,021,828 Endurance Specialty Holdings, Ltd. (S) 26,079 1,366,279 Genworth Financial, Inc. Class A (NON) 255,000 3,761,250 HCC Insurance Holdings, Inc. 30,507 1,309,055 Horace Mann Educators Corp. 58,500 1,632,150 Protective Life Corp. 36,900 1,808,469 Stancorp Financial Group (S) 29,322 1,883,939 Torchmark Corp. 32,600 2,449,890 Validus Holdings, Ltd. 64,200 2,306,064 W.R. Berkley Corp. 45,487 1,763,076 Internet software and services (1.4%) IAC/InterActiveCorp. 44,629 3,125,815 ValueClick, Inc. (NON) (S) 127,737 2,746,346 IT Services (3.4%) Booz Allen Hamilton Holding Corp. 111,000 2,029,080 Broadridge Financial Solutions, Inc. 77,300 2,805,217 CACI International, Inc. Class A (NON) (S) 41,900 3,101,438 Mantech International Corp. Class A 142,000 4,132,200 NeuStar, Inc. Class A (NON) (S) 68,226 2,312,179 Machinery (7.3%) AGCO Corp. (S) 76,328 4,070,572 Federal Signal Corp. (NON) 157,500 1,940,400 Hyster-Yale Materials Holdings, Inc. 25,100 2,152,576 Kennametal, Inc. 54,200 2,349,028 Oshkosh Corp. 99,854 5,406,096 Terex Corp. 74,100 3,038,100 Timken Co. 40,300 2,270,099 Valmont Industries, Inc. (S) 28,400 4,157,192 Wabash National Corp. (NON) (S) 168,900 2,315,619 WABCO Holdings, Inc. (NON) 37,300 3,216,006 Metals and mining (0.9%) Commercial Metals Co. 95,500 1,820,230 Kaiser Aluminum Corp. (S) 30,700 2,143,167 Multi-utilities (1.1%) TECO Energy, Inc. (S) 179,300 2,936,934 Vectren Corp. 51,000 1,862,520 Multiline retail (1.1%) Big Lots, Inc. (NON) (S) 98,441 2,637,234 Dillards, Inc. Class A 23,300 2,034,090 Oil, gas, and consumable fuels (4.2%) Alon USA Energy, Inc. (S) 180,100 2,829,371 Delek US Holdings, Inc. 108,677 3,292,913 Denbury Resources, Inc. (NON) 260,000 4,178,200 HollyFrontier Corp. (S) 37,000 1,713,100 Whiting Petroleum Corp. (NON) 37,328 2,179,209 World Fuel Services Corp. (S) 80,200 3,426,144 Paper and forest products (1.6%) Domtar Corp. (Canada) 38,900 4,178,249 Schweitzer-Mauduit International, Inc. 52,900 2,440,277 Personal products (0.5%) Inter Parfums, Inc. 60,224 1,959,689 Pharmaceuticals (1.9%) Jazz Pharmaceuticals PLC (NON) 36,300 5,505,258 Questcor Pharmaceuticals, Inc. (S) 38,000 2,546,380 Professional services (3.0%) FTI Consulting, Inc. (NON) 105,200 3,899,764 Navigant Consulting, Inc. (NON) 237,100 4,165,847 Towers Watson & Co. Class A 37,500 4,384,500 Real estate investment trusts (REITs) (2.0%) Brandywine Realty Trust (S) 145,000 2,066,250 Kimco Realty Corp. 57,122 1,194,421 Omega Healthcare Investors, Inc. (S) 73,442 2,345,737 Redwood Trust, Inc. (S) 86,600 1,619,420 Two Harbors Investment Corp. 142,900 1,404,707 Real estate management and development (1.1%) Jones Lang LaSalle, Inc. 42,300 4,833,198 Semiconductors and semiconductor equipment (2.7%) KLA-Tencor Corp. 41,826 2,571,044 Lam Research Corp. (NON) 83,868 4,244,559 Omnivision Technologies, Inc. (NON) (S) 118,900 1,829,871 Skyworks Solutions, Inc. (NON) 85,406 2,583,532 Software (1.6%) FactSet Research Systems, Inc. (S) 36,608 3,872,028 Manhattan Associates, Inc. (NON) 85,700 2,889,804 Specialty retail (6.3%) American Eagle Outfitters, Inc. (S) 289,800 3,920,994 ANN, Inc. (NON) (S) 98,600 3,188,724 Big 5 Sporting Goods Corp. 111,900 1,920,204 Buckle, Inc. (The) (S) 36,938 1,637,092 Cato Corp. (The) Class A 45,944 1,284,594 Chico's FAS, Inc. 101,600 1,686,560 Express, Inc. (NON) 198,500 3,438,020 Foot Locker, Inc. 53,200 2,053,520 GameStop Corp. Class A (S) 100,400 3,521,028 Office Depot, Inc. (NON) 799,300 3,908,577 Textiles, apparel, and luxury goods (0.9%) Deckers Outdoor Corp. (NON) (S) 21,656 1,688,085 Steven Madden, Ltd. (NON) 70,404 2,294,468 Total common stocks (cost $355,892,300) SHORT-TERM INVESTMENTS (19.3%) (a) Shares Value Putnam Short Term Investment Fund 0.07% (AFF) 3,176,493 $3,176,493 Putnam Cash Collateral Pool, LLC 0.15% (d) 78,273,381 78,273,381 Total short-term investments (cost $81,449,874) TOTAL INVESTMENTS Total investments (cost $437,342,174) (b) Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from May 1, 2013 through January 31, 2014 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $421,266,670. (b) The aggregate identified cost on a tax basis is $437,498,191, resulting in gross unrealized appreciation and depreciation of $73,332,501 and $11,713,467, respectively, or net unrealized appreciation of $61,619,034. (NON) Non-income-producing security. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Short Term Investment Fund * $10,492,979 $55,128,469 $62,444,955 $2,066 $3,176,493 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $75,760,316. The fund received cash collateral of $78,273,381, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. (S) Security on loan, in part or in entirety, at the close of the reporting period. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value and are classified as Level 2 securities. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks *: Consumer discretionary $80,620,176 $— $— Consumer staples 5,293,755 — — Energy 36,613,605 — — Financials 79,171,281 — — Health care 57,106,996 — — Industrials 73,823,206 — — Information technology 54,095,750 — — Materials 21,373,134 — — Utilities 9,569,448 — — Total common stocks — — Short-term investments 3,176,493 78,273,381 - Totals by level $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Investment Funds By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: March 28, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: March 28, 2014 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: March 28, 2014
